Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Plaintiffs, William N. Devlin and Carri A. Lucksavage, appeal the district court’s order granting Defendant, Wells Fargo Bank, N.A.’s, motion to dismiss their claims for breach of the duty of good faith and fair dealing, fraud, deceptive trade practices, and injunctive relief. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Devlin v. Wells Fargo Bank, N.A., No. 1:12-cv-00388-MR, 2014 WL 1155415 (W.D.N.C. Mar. 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.